Amendment No. 1 To Asset Purchase and Sale Agreement This AMENDMENT NO. 1 TO ASSET PURCHASE AND SALE AGREEMENT (this “Amendment”) is entered to as of this 8th day of February, 2008 and reinstates andamends in certain respectsthat certain ASSET PURCHASE AND SALE AGREEMENT (the “Original Agreement” and as amended by this AMENDMENT, the “Agreement”) made and entered into as of October 8, 2007 (the “Effective Date”) by and among PACIFIC THEATRES EXHIBITION CORP., a California corporation (“Pacific”), CONSOLIDATED AMUSEMENT THEATRES, INC., a Hawaii corporation (“Consolidated” and, collectively with Pacific, “Seller”), MICHAEL FORMAN and CHRISTOPHER FORMAN (collectively, the “Formans”), on the one hand, and CONSOLIDATED AMUSEMENT THEATRES, INC, a Nevada corporation (“Buyer”), and READING INTERNATIONAL, INC., a Nevada corporation (“RDI”), on the other hand,with reference to the following facts: A. WHEREAS, certain matters have arisen since the Effective Date which the parties wish to address, and B. WHEREAS, the parties desire, notwithstanding these developments, to proceed with the transaction as set forth in the Original Agreement as modified by this Amendment, NOW, THEREFORE, in consideration of the foregoing recitals and the mutual covenants, agreements, representations and warranties herein contained, the parties hereby agree as follows: 1.The parties hereby reinstate and adopt the Original Agreement and agree thatexcept as amended by this Amendment, the terms of the Original Agreement will continue in full force and effect without modification.Unless otherwise specifically defined in this Amendment, all terms used herein will have the same meaning as set forth in the Original Agreement.However, the term “Notes” as used in the Original Agreement is amended at each place where such term is used and replaced with the term “Note”, and all other grammatical changes required to reflect the fact that the term has been changed from the plural “Notes” to the singular “Note” will be deemed made as appropriate. 2.The first paragraph of Section 2.1 of the Original Agreement is deleted and replaced with the following: “2.1Purchase Price.The purchase price for the Purchased Assets shall be Thirty-Two Million Dollars ($32,000,000), which shall be subject to adjustment and 1 reimbursement as hereinafter provided (the “Purchase Price”).The Purchase Price shall be payable as follows:” 3.The third sentence of Section 2.1.1 of the Original Agreement is hereby amended to read in its entirety as follows: “(a)The Deposit, along with the Interest Factor, shall be either (i) returned to RDI at the Closing or (ii)returned to RDI, within five (5) Business Days after termination of this Agreement, if this Agreement is terminated prior to the Closing as provided herein.” 4.Section 2.1.2 of the Original Agreement is deleted and replaced with the following: “2.1.2Purchase Price.Buyer shall pay to Seller, at the Closing, the entire Purchase Price by wire transfer of immediately available funds to an account or accounts designated by Seller.Seller shall designate the account or accounts not less than two (2) Business Days prior to the Closing Date.” 5.Section 2.5 of the Original Agreement is deleted and replaced with the following: “2.5Payment of Adjustments to and Reimbursements of the Purchase Price.If, pursuant to Sections 2.2 or 2.3, it is determined after the Closing Date that Buyer shall be obligated to pay any amounts to Seller, then Buyer shall make such payments in full to Seller within ten (10) days after such amount is finally determined to be due.Conversely, if, pursuant to Sections 2.2 or 2.3, it is determined after the Closing Date that Seller shall be obligated to pay any amounts to Buyer, then such amounts shall be credited against the obligations of “RCH, Inc.” (as defined in Section 5.6.1) to Seller under the “Note” (as defined in Section 5.6.1),such credit to be applied, effective as though applied from the Closing Date, first against principal and then against accrued interest. 6.Schedule 2.7 to the Original Agreement is deleted and replaced with the Schedule 2.7 attached to this Amendment. 7.Each party hereby irrevocably waives the condition precedent to such party’s obligation to close the transactions contemplated by the Agreement that the parties receive the consent to the assignment by Seller to Buyer of Seller’s interest under the Pearlridge West 16 Lease from the master landlord under such Lease (the “Pearlridge Master Landlord”).Buyer’s waiver of the foregoing is based upon Seller’s representation to Buyer that Pearlridge Master Landlord has orally stated to Seller that 2 the consent of the Pearlridge Master Landlord is not required in connection with such assignment. 8.Section 5.6 of the Original Agreement is deleted and replaced with the following: “5.6Loan to Reading Consolidated
